Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 


The information disclosure statements filed 03/25/2022 and 02/24/2022, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-14, 16-21, 26-27, 29-38, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 20160210407 in view of Connor 20150313496.

Consider claim 1. Hwang discloses a system comprising: 
a wearable glasses assembly configured to be worn by a user and comprising: [0053] device 100 maybe various types devices such as wearables devices such as smart glasses or virtual reality goggles or head mounted displays 
a viewing lens [0143] wearable device in the form of eyeglasses configured to provide the user with a visual experience in which the user sees a real-world environment through the viewing lens [0053] device 100 maybe various types devices such as wearables devices such as smart glasses or virtual reality goggles or head mounted displays and fig 12 [0143] augmented reality screen; and 
an optical measurement system [0055] sensor acquire bio-signals configured to output optical measurement data representative of one or more optical measurements performed with respect to the user [0066] stressful state emotional state [0079] mental state.
Hwang does not explicitly disclose a viewing lens assembly.
Connor however discloses a viewing lens assembly [0577] light optical member can be a lens made from multiple components whose combined optical attribute are changed by application of electrical current. Also see [0579] which discloses lens assembly components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Hwang to include a viewing lens assembly, as taught by Connor, to enable light to be transmitted to the user’s eyes and facilitate the modification of visual perception imaging based on energy measured from person’s head [0587]. 

Consider claim 2. Hwang as modified by Connor disclose the system of claim 1, further comprising a processor configured to perform Hwang fig 1 controller 120 [0056], based on the optical measurement data, an operation with respect to the visual experience. Hwang [0049]  in response to user’s mental state  altering content. Content can be audio video and vibration. 

Consider claim 3. Hwang as modified by Connor disclose the system of claim 2, wherein the processor is included in the wearable glasses assembly Hwang fig 1 controller 120 [0056].

Consider claim 5. Hwang as modified by Connor disclose the system of claim 2, wherein the performing the operation comprises adjusting, based on the optical measurement data, one or more attributes associated with the visual experience Hwang [0049]  in response to user’s mental state  altering content. Content can be audio video and vibration. [0127] [0144-0145] display specific color.

Consider claim 6. Hwang as modified by Connor disclose the system of claim 5, wherein the adjusting the one or more attributes associated with the visual experience comprises wirelessly transmitting one or more commands to one or more of the wearable glasses assembly or a computing device communicatively coupled to the wearable glasses assembly Hwang [0118] wireless transmit brainwave signal fig 4 [0196] user input is received  by measuring user’s bio signals. Fig 10 display state is changed based on bio-signal of a user.

Consider claim 7. Hwang as modified by Connor disclose the system of claim 5, wherein the adjusting of the one or more attributes associated with the visual experience comprises controlling an operation of the wearable glasses assembly Hwang Fig 10 display state is changed based on bio-signal of a user. Fig 12 [0145].

Consider claim 8. Hwang as modified by Connor disclose the system of claim 5, wherein the adjusting of the one or more attributes associated with the visual experience comprises controlling an operation of a computing device communicatively coupled to the wearable glasses assembly, the computing device configured to control the one or more attributes associated with the visual experience See Connor fig 30 and fig 31 [0410-0411] receive feedback on handheld electronic device is response to brain activity.  biofeedback interface can be visual, auditory, and/or tactile. [0411] Wireless communication between mental state monitor and handheld electronic device.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 9. Hwang as modified by Connor disclose the system of claim 5, wherein the adjusting of the one or more attributes associated with the visual experience based on the optical measurement data comprises: 
determining, based on the optical measurement data, an effect of the visual experience on the user Hwang [0103-0104] display content and concentration levels of a user; and adjusting, based on the determined effect, the one or more attributes associated with the visual experience [0105] display content size is changed based on the concentration level of the user see fig 7. Also see fig 10 [0130-0131] determine high immersion levels  the device may determine that user desired to view display and thus turns on display so that user can see the display more clearly than the real view.

Consider claim 10. Hwang as modified by Connor disclose the system of claim 5, wherein the adjusting of the one or more attributes associated with the visual experience based on the optical measurement data comprises: 
determining, based on the optical measurement data, a current mental state of the user; obtaining data representative of a desired mental state of the user; Hwang  fig 3 current state is stressed target state is stress relief/relaxed state [0082-0083] and adjusting, based on the current mental state and the desired mental state, the one or more attributes associated with the visual experience to change the current mental state of the user to the desired mental state of the user see Hwang  fig 3 current state is stressed target state is stress relief/relaxed state [0082-0083] content is processed according to brainwave signals of the user. Note that in this example the content is music however the content can be audio video or vibrational [0049].

Consider claim 11. Hwang as modified by Connor disclose the system of claim 5, wherein: 
the providing the user with the visual experience further comprises presenting, by way of the viewing lens assembly (Connor  [0577] light optical member can be a lens made from multiple components whose combined optical attribute are changed by application of electrical current. Also see [0579] which discloses lens assembly components.), augmented reality content associated with the real-world environment Hwang fig 10 and fig 12 [0144-0145]; and the adjusting of the one or more attributes associated with the visual experience comprises adjusting one or more attributes associated with the augmented reality content. Hwang fig 10 and fig 12 [0144-0145].

Consider claim 12. Hwang as modified by Connor disclose the system of claim 2, wherein the performing the operation comprises presenting, by way of a graphical user interface, content associated with the optical measurement data Hwang [0049] [0075]UI Connor fig 30 fig 31.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 13. Hwang as modified by Connor disclose the system of claim 2, wherein: 
the wearable glasses assembly further comprises an imaging device configured to capture one or more images of the real-world environment as seen by the user Hwang [0143] camera of wearable device; and the performing of the operation is further based on the one or more images Hwang [0143] fig 10 fig 12.

Consider claim 14. Hwang as modified by Connor disclose the system of claim 13, wherein: the processor is further configured to identify, based on the one or more images, a real-world object in a field of view of the user Connor [0396] cameras use visual pattern recognition to determine food types; and the performing of the operation is further based on the identifying of the real-world object Connor [0409] create food consumption log in response to identifying food and then user eating the food and determining brain activity changing. [0410-0411] user receive visual feedback.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 16. Hwang as modified by Connor disclose the system of claim 2, wherein the performing the operation comprises presenting a notification to the user Connor fig 30 feedback 3003.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 17. Hwang as modified by Connor disclose the system of claim 2, wherein the performing the operation comprises presenting audio content to the user Hwang fig 3 [0082-0083].

Consider claim 18. Hwang as modified by Connor disclose the system of claim 2, wherein: the wearable glasses assembly further comprises a microphone configured to detect sound Hwang [0173] [0174] microphone ; and the performing of the operation is further based on the sound [0199] voice control mode to perform control operation. [0057] sound signal may include audio collected from an external environment. Sound signal currently being output is processed according to bio signal. [0074] 

Consider claim 19. Hwang as modified by Connor disclose the system of claim 1, wherein: 
the wearable glasses assembly further comprises a frame configured to be worn by the user Hwang [0053] device 100 may be smart glasses, fig 8 420 eyeglasses [0112] smart glasses; and 
the optical measurement system is at least one of included in the frame or attached to the frame See Connor fig 28 fig 29 brain sensors 2703 attached to glasses.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 20. Hwang as modified by Connor disclose the system of claim 1, wherein: the wearable glasses assembly further comprises a headband configured to be worn on a head of the user; and the optical measurement system is included in the headband. See Connor fig 115-118 and fig 139.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 21. Hwang as modified by Connor disclose the system of claim 1, wherein the one or more optical measurements comprise one or more brain activity measurements Hwang sensors measure brain activity [0049] [0055] brainwave signal.

Claim 26 is rejected for substantially the same reasons to claim 1 and 2.
Claim 27 is rejected for substantially the same reasons to claim 3.
Claim 29 is rejected for substantially the same reasons to claim 5.
Claim 30 is rejected for substantially the same reasons to claim 6.
Claim 31 is rejected for substantially the same reasons to claim 7.
Claim 32 is rejected for substantially the same reasons to claim 8.
Claim 33 is rejected for substantially the same reasons to claim 9.
Claim 34 is rejected for substantially the same reasons to claim 10.
Claim 35 is rejected for substantially the same reasons to claim 11.
Claim 36 is rejected for substantially the same reasons to claim 12.
Claim 37 is rejected for substantially the same reasons to claim 13.
Claim 38 is rejected for substantially the same reasons to claim 14.
Claim 40 is rejected for substantially the same reasons to claim 16.
Claim 41 is rejected for substantially the same reasons to claim 17.
Claim 42 is rejected for substantially the same reasons to claim 18.
Claim 43 is rejected for substantially the same reasons to claim 19.
Claim 44 is rejected for substantially the same reasons to claim 20.
Claim 45 is rejected for substantially the same reasons to claim 21.


2.	Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 20160210407 in view of Connor 20150313496 and further in view of Aonuma US 2016133051.

Consider claim 4. Hwang as modified by Connor disclose the system of claim 2, but does not disclose wherein the processor is included in a device separate from the wearable glasses assembly.
Aonuma however discloses wherein the processor is included in a device separate from the wearable glasses assembly see fig 4 where processor is located in device 10 separate from HMD 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the head wearable device of Hwang as modified by Connor to include wherein the processor is included in a device separate from the wearable glasses assembly, as taught by Aonuma, to enable the HMD device to be lightweight. 

Claim 28 is rejected for substantially the same reasons to claim 4.

3.	Claims 15 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 20160210407 in view of Connor 20150313496 and further in view of Harrises et al.  US 10,430,985.

Consider claim 15. Hwang as modified by Connor disclose the system of claim 13, but do not disclose wherein: the processor is further configured to identify, based on the one or more images, a person in a field of view of the user, determine one or more attributes of the person; and the performing of the operation is further based on the one or more attributes of the person.
Harrises however discloses the processor is further configured to identify, based on the one or more images, a person in a field of view of the user, determine one or more attributes of the person; and the performing of the operation is further based on the one or more attributes of the person fig 13 fig 14 Col. 57-58 lines 56-11  cameras images user’s environment and display system is configured to identify features (people or objects) in that environment. The augmented reality content may subsequently be selected based on that identification of environmental features or data regarding the environment. For example, the identity of another individual in a reflection may be made using face recognition software, and the display system may generate augmented reality content that identifies that other individual.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the head wearable device of Hwang as modified by Connor to include the processor is further configured to identify, based on the one or more images, a person in a field of view of the user, determine one or more attributes of the person; and the performing of the operation is further based on the one or more attributes of the person, as taught by Harrises, to aid dementia patients identify caregivers or loved ones Col. 58 lines 6-7.

Claim 39 is rejected for substantially the same reasons to claim 15.

4.	Claims 22 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 20160210407 in view of Connor 20150313496 and further in view of Aimone et al. 20140347265

Consider claim 22. Hwang as modified by Connor disclose the system of claim 1, but do not disclose wherein the one or more optical measurements comprise one or more non-invasive measurements of blood oxygen saturation (SaO2) through Time-Resolved Pulse Oximetry (TR-SpO2).

Aimone however discloses wherein the one or more optical measurements comprise one or more non-invasive measurements of blood oxygen saturation (SaO2) through Time-Resolved Pulse Oximetry (TR-SpO2).[0043] wearable computing device includes  sensor employing pulse oximetry techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the head wearable device of Hwang as modified by Connor to include wherein the one or more optical measurements comprise one or more non-invasive measurements of blood oxygen saturation (SaO2) through Time-Resolved Pulse Oximetry (TR-SpO2)., as taught by Aimone, to measure oxygen saturation levels of the blood without drawing blood and having the need to analyzing the blood. Further pulse oximeters can be used continuously and therefore can provide long term monitoring of a person’s blood oxygen levels. 

Claim 46 is rejected for substantially the same reasons to claim 22.


5.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 20160210407 in view of Connor 20150313496 and further in view of Seo et al. 20220198903

Consider claim 23. Hwang as modified by Connor disclose the system of claim 1, but does not disclose wherein the optical measurement system comprises: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain, the optical measurement data based on the arrival times.
Seo however discloses wherein the optical measurement system comprises: a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain, the optical measurement data based on the arrival times [0053]light receiver detected light that is reflected  by the user’s body tissue among light output from the light emitter. Light receiver may include at least one of single-photon avalanche diode (SPAD) circuits. Note that the brain falls under the category of the user’s body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the head wearable device of Hwang as modified by Connor to include a plurality of light sources each configured to emit light directed at a brain of the user, and a plurality of detectors configured to detect arrival times for photons of the light after the light is scattered by the brain, the optical measurement data based on the arrival times as taught by Seo, to enable the output a bio signal of the users in the form of reflected or reduced transmission of light [0053]. 

Consider claim 24. Hwang as modified by Connor and Seo disclose the system of claim 23, wherein the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits Seo [0053] SPAD.
Motivation to combine is similar to motivation of claim 1. 
Consider claim 25. Hwang as modified by Connor and Seo disclose the system of claim 23, wherein the optical measurement system further comprises a plurality of electrodes configured to detect electrical activity of the brain Connor [0408] plurality of electrodes or brain activity sensors, the optical measurement data further based on the electrical activity Connor [0408] plurality of electrodes or brain activity sensors see fig 28-29.
Motivation to combine is similar to motivation of claim 1. 

Claim 47 are rejected for substantially the same reasons to claim 23.
Claim 48 is rejected for substantially the same reasons to claim 24.
Claim 49 is rejected for substantially the same reasons to claim 25.


III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaught et al US 20130021373 discloses an HMD which displays augmented reality and detects mental state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/4/2022Primary Examiner, Art Unit 2692